Citation Nr: 0734088	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-41 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service connected diabetes mellitus.  

2.  Entitlement to service connection for bilateral 
peripheral neuropathy of the upper extremities, claimed as 
secondary to service connected diabetes mellitus.

3.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities, claimed as 
secondary to service connected diabetes mellitus.

4.  Entitlement to service connection for impotence, claimed 
as secondary to service connected diabetes mellitus

5.  Entitlement to service connection for basal cell 
carcinoma, to include as secondary to Agent Orange exposure.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder.  

7.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

8.  Entitlement to special monthly compensation for loss of 
use of a creative organ.

9.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that denied the benefits sought on appeal.  The 
case has been referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In 
February 2007, the veteran appeared at a BVA videoconference 
hearing and testified that he was in receipt of additional 
treatment at the Fayetteville VA Medical Center.  Although 
the record was held open for 60 days to afford the veteran an 
opportunity to provide these treatment records, VA has not 
received such evidence.  VA treatment records should be 
obtained, if available.  See 38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  
Therefore, decisions on all the issues on appeal must be 
deferred pending receipt of these potentially pertinent 
records.

Additionally, at the February 2007 hearing, the veteran 
testified that the impairment associated with his PTSD had 
increased in severity since the most recent VA examination, 
conducted in June 2005.  For example, the veteran testified 
that he would be able to obtain a statement from his treating 
physician which would state that the veteran's PTSD 
symptomatology was resulting in his inability to obtain 
gainful employment.  Although the veteran was afforded 60 
days to obtain this statement, such evidence has not been 
received by VA.  Nevertheless, the Board believes that an 
additional VA examination is necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the veteran 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file copies of 
all medical records located at the 
Fayetteville VA Medical Center since 
records were last printed on October 27, 
2006.  

2.  After the development requested in 
the first paragraph has been completed, 
the RO/AMC should review the evidence of 
record and determine whether there is 
sufficient medical evidence to decide the 
claims on appeal.  If the RO determines 
that there is not sufficient medical 
evidence to decide the claims, the 
veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any claimed disorders which 
may be present.

3.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination the examiner is requested 
to report complaints and clinical 
findings in detail, and offer comments 
and an opinion as to the degree of 
functional impairment the symptomatology 
associated with the veteran's PTSD causes 
in his capacity for performing 
substantially gainful employment.  The 
examiner is also requested to assign an 
Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders that represents the 
symptomatology attributable to the 
veteran's PTSD.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,] 38 C.F.R. § 4.1, copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_____________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




